POSITION ADJUSTMENT DEVICE AND ULTRAPRECISION MACHINE TOOL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 allowable. The restriction requirement, as set forth in the Office action mailed on 11/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Inventions I and II is withdrawn.  Claim 8, directed to Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ian McGinn on 3/25/2022.

15wherein the expanding and contracting portion has a crank shape wherein the are formed on one side in the first direction and and are alternated along the height direction.
Claim 5 (Currently Amended): The position adjustment device according to claim 2, wherein the fixed portion has an inclined surface formed on a side thereof that faces toward the movable portion, and 20the adjustment mechanism includes a wedge-shaped slide member being in contact with the movable portion and the inclined surface, and an operated portion configured to .
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: The closest art identified, Chen et al. (CN 105312949A) teach a position adjustment device (10) for adjusting a height of an object to be supported (on 120), comprising (Fig. 1): 5a fixed portion (110) (Fig. 2); a movable portion (12) provided to be movable in a height direction relative to the fixed portion (110) and configured to support (via 141) the object to be supported (Fig. 2); an expanding and contracting portion (143) coupled to the 10fixed portion (110) and the movable portion (12) (Fig. 3); and an adjustment mechanism (13) configured to adjust expansion and contraction of the expanding and contracting portion (143) (Fig. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723